Atkinson, Justice,
concurring.
I concur in the judgment of reversal, for the sole reason that the verdict is excessive. I dissent from the views of the majority of the court, as stated in the first three head-notes and in the opinion; the true law of the case being, in my opinion, as follows:
Where one of a number of connecting lines of railway issues passenger tickets of a particular class purporting to entitle purchasers thereof to transportation as passengers over each of such lines, the customary acceptance of such tickets by another of such lines for passage upon its trains will, in the absence of evidence to the contrary, authorize the presumption that the line issuing the tickets had a general authority as agent of the line so accepting the same to issue tickets of that class.
If the railway company assuming to exercise such right to issue tickets be under a duty to its connecting lines to issue tickets of a particular class and drawn according to a particular formula only, but in dealing with such tickets neglects to conform in all respects to the requirements of the formula prescribing how and in what manner they shall *685be emitted, a failure to perform this latter duty, resulting in damage to one of the connecting lines, makes a question between suck connecting line and tbe line issuing the ticket, and persons purchasing such tickets from one having the apparent right to sell will be protected.
' Where in such a case a number of such tickets are issued, and according to the printed contract appearing thereon • it is required that an intending purchaser shall sign the same in the presence of the agent selling, who shall subscribe his name as a witness to such signature, and it is further provided that such tickets shall be good in the hands of the first purchaser only, if the company by which such tickets are issued permits its usual selling agent to sign in blank a number of such tickets and emit them without requiring the purchaser to sign the special contract thereon as required by the prescribed formula, and in this condition sells them either singly or in quantities to third persons who purchase for the purpose of selling again to any person who may chance to come along, it will be presumed in favor of an innocent purchaser of one of such tickets, without further notice as to any limitation upon the authority of the company issuing the same than that conveyed by the tickets themselves, that such action was duly authorized, and that the companies upon whose account they were issued intended to waive the signing of the name of the purchaser for passage in the actual presence of the agent whose name is subscribed as a witness for the company, and as well the condition restraining their negotiability in the hands of the persons to whom they have been sold for the purposes aforesaid.
The mere fact that the tickets so issued and emitted purport to be through tickets with separate coupons for each connecting line, does not render their actual sale to an intending passenger at the initial point indispensable to their validity, and such a ticket emitted under the circumstances indicated, whether purchased at the initial point or else*686where by an intending passenger, entitles him to transportation upon any one or more of the intermediate connecting lines, if offered in connection with the appropriate coupon..